66 F.3d 336
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Adam Travis CULLINS, Defendant-Appellant.
No. 95-35058.
United States Court of Appeals, Ninth Circuit.
Submitted Aug. 16, 1995.*Decided Sept. 8, 1995.

Before:  ALARCON, FERNANDEZ, and RYMER, Circuit Judges.


1
MEMORANDUM**


2
Adam Travis Cullins, a federal prisoner, appeals pro se the district court's denial of his 28 U.S.C. Sec. 2255 motion.  Cullins contends that the district court lacked subject matter jurisdiction because the government failed to prove that the banks he robbed were federally insured.  We have jurisdiction under 28 U.S.C. Sec. 1291.  We review de novo the district court's denial of a Sec. 2255 motion, Sanchez v. United States, 50 F.3d 1448, 1451-52 (9th Cir.1995), and affirm.


3
To support a conviction for bank robbery under 18 U.S.C. Sec. 2113(a), the government must prove that the bank in question was federally insured.  See 18 U.S.C. Sec. 2113(f) (1988);  United States v. James, 987 F.2d 648, 650 (9th Cir.1993).  A guilty plea conclusively admits all factual allegations in the indictment or information, including facts which form the predicate for federal jurisdiction.  United States v. Mathews, 833 F.2d 161, 163-64 (9th Cir.1987);  United States v. Davis, 452 F.2d 577, 578 (9th Cir.1971) (holding guilty plea to bank robbery relieves government of proving bank federally insured).


4
Here, Cullins entered a plea of guilty to charges of armed and unarmed bank robbery in violation of 18 U.S.C. Sec. 2113(a) and (d), and of carrying a firearm during a violent crime in violation of 18 U.S.C. Sec. 924(c).  By pleading guilty, Cullins admitted all factual allegations in the information, including those establishing federal subject-matter jurisdiction.  See Mathews, 833 F.2d at 163-64;  Davis, 452 F.2d at 578.


5
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3